Citation Nr: 1439056	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include schizoaffective disorder with bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision.  In the January 2009 rating decision, the RO, inter alia, denied service connection for tinnitus and a psychiatric disorder.  The Veteran filed a notice of disagreement (NOD) in October 2009, and the RO issued a statement of the case (SOC) in May 2010.  The Veteran filed a substantive appeal (via a VA Form 9) in July 2010.

In December 2013, Deputy Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In January 2014, the Board remanded the claims on appeal to the RO via the Appeals Management Center (AMC), for further action, to include additional development of the evidence.  After completing the requested development, the AOJ continued to deny the claims (as reflected in a June 2014 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In the January 2009 rating decision the RO characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, and bipolar disorder.   Given the different dispositions warranted (as noted below), the Board has recharacterized the Veteran's psychiatric claim as encompassing the second and third matters set forth on the title page.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also a paperless, electronic Virtual VA file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The Board's decision addressing the claims for service connection for tinnitus and for an acquired psychiatric disorder other than PTSD is set forth below.  The claim for service connection for PTSD is addressed in the remand following the order; that matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

3.  The Veteran has credibly asserted that he experienced tinnitus after in-service noise exposure and that it has been recurrent to the present.

4.  No acquired psychiatric disability other than PTSD was shown in service, the first such diagnosis was rendered approximately three years after the Veteran's discharge from service (following a motor vehicle accident), and there is no competent or credible evidence or opinion even suggesting that there exists medical relationship between any such current disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The September 2008 pre-rating  letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2009 RO rating decision reflects the initial adjudication of the claims. 

A post-rating letter sent in January 2014 also provided the Veteran with the appropriate VCAA notice and notice consistent with Dingess/Hartman.  After the Veteran was afforded an opportunity to respond, the RO readjudicated the Veteran's claims in the June 2014 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The Veteran's claims file includes his service treatment records, VA treatment records, post-service treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and others (to include his representative), on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required.   

In January 2014, the Board remanded the claims on appeal in order to obtain VA and private treatment records, to obtain the Veteran's Social Security Administration (SSA) records, and to afford the Veteran a VA psychiatric examination.  As noted in the June 2014 SSOC, the Veteran's post-service VA and private treatment records and his SSA records have been obtained and associated with his claims file.  In addition, the Veteran was afforded a VA examination in March 2014.  Thus, as the requested development has been completed, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board further finds-as discussed in more detail, below-that the March 2014 VA examination is adequate for evaluation of the psychiatric disability claim herein decided, as it as a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, direct service connection requires:  (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Certain chronic diseases (to include psychoses) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for psychoses) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A. Tinnitus

The Veteran contends that his exposure to noise while in service has caused the claimed tinnitus; in the June 2014 brief the Veteran's representative noted the Veteran's January 2009 statement that the Veteran claimed his tinnitus was the result of experiencing loud noises and bombings as a boat operator on Cam Ranh Bay in the Republic of Vietnam.  In addition, the Veteran's Department of Defense Form 214 reflects a military occupational specialty as a Boat Operator.   

The Board notes that VA has not identified tinnitus as a "chronic" disease under 38 C.F.R. § 3.309(a), to include coming within the definition of an organic disease of the nervous system.  Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology per Walker, as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such.

The Veteran has asserted that he has a current tinnitus (which, as explained below he is competent to assert).  The remaining question, however, is whether the Veteran's tinnitus had its onset during service, or is otherwise medically related to in-service injury or disease.  On the question of an in-service injury, here, the Board finds that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his Army service.  See 38 U.S.C.A. § 1154.  The Board has no reason to doubt the Veteran's description of in-service noise exposure.

While there are no medical opinions of record addressing the medical relationship, if any, between current tinnitus and service, the Board finds that, in this case, there is sufficient competent, credible, and probative evidence of record to establish the presence of tinnitus and likely recurrent symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

      Tinnitus is classified either as subjective tinnitus 
(over 95% of cases) or objective tinnitus. In subjective
or "true" tinnitus, the sound is audible only to the patient. 
In the much rarer objective tinnitus (sometimes called 
extrinsic tinnitus or "pseudo-tinnitus"), the sound is 
audible to other people, either simply by listening 
or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds that the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience recurrent tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding experiencing tinnitus after in-service noise exposure, and recurrent symptoms of tinnitus since service, are credible.  As noted above, the Veteran had likely in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he has experienced episodes of tinnitus since service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible. 

In sum, the Veteran has provided competent, credible evidence that he experienced tinnitus after noise exposure during service, and that it has been recurrent to the present.  Under the circumstances of this particular claim, the Board finds no reason to question the veracity of such statements.  See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, as well as VA's recognition that true tinnitus is a purely subjective symptom, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.

B. Acquired Psychiatric Disorder Other Than PTSD

The Veteran's service treatment records include an April 1968 Report of Medical Examination for Separation that had a normal evaluation for psychiatry.  On his April 1968 Report of Medical Examination for Separation he checked "no" to depression or excessive worry, nervous trouble of any sort, or excessive drinking habit.  Thus, the Board finds that there is no evidence of  any psychiatric treatment, diagnoses, or complaints during service. 

The Veteran's post-service VA treatment records associated with his claims file include the report of an August 1970 admission at the North Carolina Department of Mental Health for alcoholic hallucinations; it was noted that he served in the Republic of Vietnam as a pilot for an amphibious landing craft and he was not under fire.  In October 1970 he was hospitalized for a diagnosis of alcoholic hallucinations.  His friend gave the Veteran's history and stated that the Veteran was in an auto accident in July 1970 and that ever since the accident, his memory came and went and he had irrational behavior.  In August 1971 he was hospitalized and diagnosed with an acute schizophrenic episodes.  The Veteran's post-service VA treatment records and private treatment records document diagnoses of schizophrenia and bipolar disorder in August 1971, December 1992, February 1997, February 1998, March 2007, and August 2007; in August 1990 he was diagnosed with an adjustment disorder with depressed mood with borderline psychotic features.  An August 2007 private treatment note reflects a diagnosis of schizophrenia and comment that the Veteran's social history included a history of Vietnam and witnessed trauma. 

The Veteran was afforded a VA examination in March 2014.  The VA examiner diagnosed the Veteran with schizoaffective disorder, bipolar type; he also stated that "No clear criteria for PTSD could be established."  The examiner noted that the Veteran had a well-documented history of a mental illness, schizoaffective disorder, which was completely debilitating.  He also stated that there were records in the Veteran's claims file supporting its presence since at least as early as 1970, two years after his separation from service.  However, he indicated that "I cannot verify, in any manner which is consistent with sound medical principles" as to whether it is at least as likely as not that such disability: (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service.  He also stated that the Veteran's claims file includes letters from two close relatives, establishing their perspective of how they saw the Veteran change from his service experiences.  He opined that "he has no way (beyond mere speculation) of clarifying or verifying the nature of [the Veteran's] experience prior to medical treatment records of 1970.  He also stated that "While his mental illness may have had an onset during, or immediately following, his service experience, I cannot confirm [or] disconfirm this."  He further concluded that after reviewing the conflicting medical evidence he was "not able to verify, [or] to disconfirm, whether [the Veteran's] current mental illness emerged during or immediately following his service experience.  In  VBMS, there are letters of an anecdotal and retrospective account supporting such a connection, but I am not in a position to verify [o]r discount their legitimacy."

The Veteran's post-service treatment records document a current diagnosis of schizoaffective disorder, bipolar type; his post-service treatment records also indicate that he had a diagnosis of an adjustment disorder in August 2007 and that he originally had a separate diagnosis of bipolar disorder; however, the March 2014 VA examiner stated that the diagnosis is now schizoaffective disorder, bipolar type. 

The Board first notes that for a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question." Moreover, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) the Federal Circuit rejected the hypothesis that continuity of symptomatology should apply not only to chronic disability in the medical sense even if not listed in 38 C.F.R. § 3.309(a) but also to any "non-chronic disease or injury."   However, as discussed above, the Veteran was not diagnosed with schizoaffective disorder until three years after his military service and at his first hospitalization it was noted that he did not have any psychiatric symptoms prior to his July 1970 post-service auto accident.  Thus, the Board finds that the Veteran does not warrant service connection for his psychoaffective disorder as a presumptive disease. 

The Board finds that there are no medical opinions or comments even suggesting that that there exists a medical relationship between an acquired psychiatric disorder other than PTSD and the Veteran's military service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also that there exists an etiological connection between his military service and the disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the AOJ attempted opinion to obtain a medical etiology opinion.  However, in the report of a March 2014 VA examination, the VA examiner stated that he was not able to verify, nor to disconfirm, whether the Veteran's schizoaffective disorder emerged during or immediately following service.  He also stated that he could not "verify, in any manner which is consistent with sound medical principles" if the Veteran's schizoaffective disorder is at least likely as not related to military service.  

In cases involving a VA examiner's statement that an opinion cannot be rendered without resorting to speculation, the United States Court of Appeals for Veterans Claims (Court) held that such a statement is, essentially, a non-opinion, weighing neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  However, VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile.  Id.  It must be clear, however, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  Id. 

In this case, in rendering his conclusion, the VA examiner did identify with precision the exact facts which can be ascertained from the record, the presence of which would permit him to formulate an opinion as to the etiology of the claimed acquired psychiatric disorder.  Moreover, the VA examiner's expressed findings and conclusion appear to have been based on consideration the Veteran's military service, his history, and the statements made by both the Veteran and his family.  Accordingly, it is evident that the VA examiner's conclusion was  based upon full consideration of all pertinent and available medical facts as required under Jones.  The Board observes that an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.	

Furthermore, no additional action to attempt to obtain a medical opinion to address the etiology of the disability under consideration is warranted. Significantly, aside from the May 2014 VA examiner's comments essentially indicating that such an opinion could not made without resort to speculation, there is no medical evidence or opinion of record that actually suggests that there exists a medical  relationship between current any acquired psychiatric disorder other than PTSD, and neither the Veteran nor his representative 
 .  
Furthermore, to whatever extent the Veteran attempts to establish an etiological relationship between current acquired psychiatric disability other than PTSD and his service on the basis of lay assertions, alone, such attempt must fail.  

As for lay assertions of continuity of symptoms, the Board points out that laypersons, such as the Veteran and his friends/relatives, are competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, any current assertions as to the onset and of continuity of the Veteran's  psychiatric symptoms in and since service are not consistent with other evidence of record, to include the Veteran's own contemporaneous reports.  

As noted, service treatment records document no complaints, findings or diagnosis during service.  The April 1968 Report of Medical Examination reveals that the Veteran then denied experiencing any psychiatric symptomatology-which is in direct conflict with his (and others) post-service statements that his psychiatric symptomatology began during service.  As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by the objective medical findings contained in the service treatment records and by the indications from the Veteran during service.  Notably, the Veteran's daughter also stated that his psychiatric symptomatology began in service; however, this assertion concerns a matter not within her personal knowledge, and is thus, not competent.  Furthermore, statements offered on the Veteran's behalf noting a change in him before and after service, while competent, are not probative of the particular matters of whether his psychiatric symptoms began in, and continued after, service. 

As documented in the record, the Veteran was first seen two years after his discharge from service with alcoholic hallucinations, and he was diagnosed with schizoaffective disorder three years after military service.  Notably, the Veteran's post-service treatment records document comments that tend to relate the Veteran's diagnoses to his post-service motor vehicle accident; indeed, the only notations of the Veteran's military service was in his past history and there is no evidence or contemporaneous assertion relating the Veteran's symptomatology to military service, nor was there any description of any prior psychiatric symptomatology.  He and others have only asserted that his psychiatric symptoms began in and continued since service after the Veteran filed the instant claim.

Given all the above, the Board has reason to question the credibility of the lay contentions as to the onset and continuity of psychiatric symptoms advanced in connection with the current claim.  Hence, such assertions provide no persuasive support for the claim.

Moreover, as for the Veteran's own assertions, as well as those advanced by others, on his behalf, as to the etiology of current acquired psychiatric disability other than PTSD, the Board emphasizes that such is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of claimed lumbar spine disability are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).   As neither the Veteran nor his attorney is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, lay assertions as to medical nexus have no probative value.

For the foregoing reasons, the claim for service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder with bipolar disorder, must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports a required element of the claim (medical nexus), that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53-56 (1990). 



ORDER

Service connection for tinnitus is granted. 

Service connection for an acquired psychiatric disorder, to include schizoaffective disorder with bipolar disorder, is denied. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the matter remaining on appeal is warranted.

In a June 2014 statement, which was received in July 2014, a private physician stated that the Veteran had a current diagnosis of PTSD that was triggered by the traumas in Vietnam.  This evidence clearly pertains to the matter of service connection for PTSD.  However, this claim was last adjudicated in June 2014 (as reflected in the SSOC then issued), and the Veteran has not waived initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).  

Under these circumstances, the Board has Hence, a remand of this matter to the AOJ for consideration of the evidence, in the first instance, and for issuance of an SSOC reflecting such consideration is necessary.  

Accordingly, this matter is hereby REMANDED for the following action:

Adjudicate the claim for service connection for PTSD in light of all pertinent evidence, to particularly include the June 2014 medical statement (and any other evidence) received after the July 2014 SSOC, and legal authority.  

If the claim for service connection for PTSD remains denied, furnish to the Veteran and his representative an appropriate SSOC, with clear reasons and bases for all determinations, and afford them an appropriate opportunity to respond before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


